Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from a judgment rendered by the Court of Common Pleas for the city of Baltimore, on the following case stated:
“It is admitted in this case, that the defendant is a club, incorporated by the State of Maryland, for literary and social purposes, and that it purchased a billiard table with the funds of the society; that it hires a boy, to keep the game, at $104 per annum, which is a charge upon the club; that members and others playing at a private table are charged six-and-a-quarter cents for a game of fifty; that none but members, and strangers introduced by members for a limited time, are permitted to come to the club and use its billiard table. Strangers are not suffered to pay, but the members introducing them therein pay for the game which they may lose. It is the practice of the players that the losing party shall pay for the game played: the amount received from the billiard table is not, and has never been, equal to the expense of maintaining it. It is further agreed, that if the court shall be of opinion that the Germania is liable to the laws requiring a license to keep a billiard table, then the judgment to be entered for the State; and if it should be of opinion that they do not apply *6to it, then the judgment to be in favor of the Germania. Either party to have the right of appeal.”
The State claims an affirmance of the judgment in virtue of the acts of Assembly of 1824, ch. 64, and of 1826, ch. 219. By the first it is provided, that “the clerk of each county be, and he is hereby empowered and authorised to grant a license to such person or persons as may apply for permission to keep a billiard table.” The 3rd section of the same act provides, “that any person keeping or exhibiting for use a billiard table or tables” without first obtaining a license, “shall forfeit and pay the sum of five hundred dollars.” The act of 1826, ch. 219, authorises the granting of a license “to such person or persons as may apply for permission to keep a billiard table, for which license there shall be paid the sum of one hundred dollars,” &c. The 3rd section is substantially the same as that of the act of 1824. It subjects any person or persons “ keeping or exhibiting for use a billiard table or tables,” without having first obtained a license, to the penalty fixed by the law.
The question for our determination is, whether, under the facts agreed upon, the appellant is liable to the tax imposed upon the keeper of a billiard table? We concur with the court below that it is. In the view of the law a corporation is regarded as a person. Louisville Railroad Co. vs. Letson, 2 Howard’s S. C. Rep., 508. The appellant therefore is covered by the descriptio personae of both acts of Assembly, and the only question then is, does it keep, or exhibit for use, a billiard table? The words of both acts are, “keeping or exhibiting for use a billiard table,” which must be taken distributively; that is, keeping for use, or exhibiting for use.
Now it is admitted by the case stated, that the appellant does keep a table for use, and that it is used. It is, therefore, clear, that the case is covered by the language of the acts of Assembly. This is not denied on the part of the appellant, but it is said it was not the intention of the legislature to cover by its action such a case as this. There is nothing apparent which justifies this conclusion. The language of the acts is *7positive and general, covering every case and excepting none. It was also said in argument that the club ought to be likened to a private gentleman, who keeps in his own house a billiard table for the amusement of himself and friends. The similarity of the cases is far from obvious to us. A private gentleman who has a billiard table, does not charge his friends with any sum for the privilege of playing on it. In the case before us there is, on the members of the club, a charge made, and although it is inadequate to meet all the expenses attendant on the keeping of the table, nevertheless, it is a charge. If the appellant has the right to charge six-and-a-quarter cents “for a game of fifty” without taking out a license, why should it not, by a parity of reasoning, be allowed to charge a dollar, or five dollars, with the same exemption ? The principle which allows the charge in one case, authorises it in another. The mere fact that the rate of charge is insufficient to pay the expenses, constitutes no argument in favor of the exemption from liability to take out a license. It is possible, and it is by no means unreasonable to suppose, that it frequently has been the case, and will be again, that those who have taken out a license, and kept a billiard table for the avowed and sole purpose of gain, have failed to realise a sufficiency to pay their expenses, and yet, in such a case it could not be pretended, the inadequacy of receipts would be an available reason why they should be relieved from the license.
It is not for us in this case to decide whether, under our acts of Assembly, any billiard table can be kept and used in this State without a license? The question is not now before us, and it will be time enough to dispose of it when it shall, if ever, arise. But in this connection, however, we refer to a decision in a sister State, without meaning to be understood as intimating our concurrence in it to the full extent to which it goes. It has been held, under a law similar to that of Maryland, by the Supreme Court of North Carolina, in the case of Sears & Others, vs. West, 1 Murphey’s Rep., 291, “that a billiard table erected and used merely for the purpose of amusement, is liable to the tax imposed ‘on billiard tables,' *8in the same way as if used for the purpose of gaming.” In that case the plaintiffs were the owners of a table, which they caused to be erected at their own expense—not for any purpose of emolument, or to be employed as a gaming table, but for their private and individual amusement—and yet the court held, that it was a case covered both by the language and policy of the act of the State imposing a tax on billiard tables. It is in the power of the State to tax the amusements of the people, either for the purpose of revenue or as a police regulation. 13th Article of Bill of Rights. With the judicious exercise of this power, in any particular case, the courts have nothing to do; they fulfil their office when they give effect to the constitutionally expressed will of the legislative branch of the government.

Judgment affirmed.-